Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.  Note the claims filed 9/23/2022 have been entered and are addressed herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hognaland (US Pub App 2016/0325932).

Regarding claim 1, Hognaland discloses an automated storage and retrieval system comprising a grid- based rail structure (Fig.7) and a plurality of remotely operated vehicles (1) arranged to operate on the grid-based rail structure (Fig.5), 
the automated storage and retrieval system comprising a locking device (25) arranged in a zone of the grid-based rail structure where a human and/or a robotic operator is permitted to interact with the remotely operated vehicle or contents of a storage container that the remotely operated vehicle is carrying (anyplace accessibility allows, intended use), 
the locking device being arranged to latch to the remotely operated vehicle, and to lock the remotely operated vehicle against accidental displacement prior to interaction with the human and/or robotic operator (Figs.8a-d), and wherein the locking device being arranged to unlock the remotely operated vehicle once interaction with the human and/or robotic operator is no longer required (intended use) (Para.51).  

Regarding claim 2, Hognaland further discloses the locking device comprises a locking element such as a magnet, a spring-loaded device, a gripper, a lift, a barrier or an interacting device for interacting with the vehicle (Fig.7).  

Regarding claim 3, Hognaland further discloses the locking device comprises an actuator for moving the locking element (Para.51).  

Regarding claim 5, Hognaland further discloses the locking element is a locking bolt arranged for interacting with the remotely operated vehicle (Para.51).  

Regarding claim 6, Hognaland further discloses the grid- based rail structure is a delivery rail system and the remotely operated vehicle is a delivery vehicle operating on the delivery rail system (Fig.4), and 
wherein the delivery rail system comprises at least a first set of parallel rails arranged in a horizontal plane and extending in a first direction (X) (Fig.4), and at least a second set of parallel rails arranged in the horizontal plane and extending in a second direction (Y) which is orthogonal to the first direction (X), the first and second sets of rails together defining a delivery grid of delivery grid cells (Fig.4), and 
wherein the delivery vehicle comprises a motorized vehicle body (Para.50) and a container carrier provided above the motorized vehicle body for carrying a storage container of the storage containers (2), and 
wherein the delivery vehicle is moveable on the delivery grid of the delivery rail system (Fig.4).  

Regarding claim 7, Hognaland further discloses the zone is an access point adapted for handling of items held in storage containers by a robotic operator or human operator (15), 
the delivery grid provides one or more delivery grid cells for the remotely operated delivery vehicle at the access point as well as a plurality of delivery grid cells adjacent the one or more delivery grid cells of the access point, such that there is more than one path to and/or from the access point for the remotely operated delivery vehicle via the plurality of delivery grid cells (Fig.4).  

Regarding claim 8, Hognaland further discloses the locking device comprises a support which holds the locking element in position within a delivery grid cell (Fig.7).  

Regarding claim 9, Hognaland further discloses the access point is arranged in a container accessing station and wherein the delivery grid extends to or into a container accessing station (Fig.4).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Hognaland (US Pub App 2016/0325932) in view of Benedict (US 8,628,289).

Regarding claim 4, Hognaland does not further specifically disclose the actuator comprises a motor, though it would be intrinsic to the system in order for the locking element to operate.  
Nevertheless, Benedict teaches a warehouse system wherein motors (52) engage locking pins that extend upwardly through guide openings provided in a carrier (Col.7, lines 17-30).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hognaland in view of Benedict to have the actuator comprise a motor in order for it to operate as intended and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.

Claims 10-13 rejected under 35 U.S.C. 103 as being unpatentable over Hognaland (US Pub App 2016/0325932) in view of Clarke et al (US Pub App 2018/0044110).

Regarding claim 10, Hognaland does not further specifically disclose the container accessing station comprises a cabinet comprising walls and a top cover supported thereon, wherein the items held in the storage container carried by the delivery vehicle at the access point is reachable through an access opening in the top cover.  
Clarke teaches a storage system where goods are stored in stacked containers wherein a robotic load handling device may be deployed to fix a lid on the top of the stack, or number of stacks (12), a number of robotic load handling devices may be used together to top a number of stacks.  Alternatively, further deployable shutter means (42) may be located under the grid structure to be horizontally deployed across a stack or a number of stacks (Para.55).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hognaland in view of Clarke to include a cabinet comprising walls and a top cover supported thereon, wherein the items held in the storage container carried by the delivery vehicle at the access point is reachable through an access opening in the top cover in order to increase safety for potential operators.

Regarding claim 11, Hognaland further teaches the container accessing station may comprise a deployable cover (42, Clarke) for restricting access through the access opening.  

Regarding claim 12, Hognaland further suggests by the taught combination deployable cover is a retractable cover arranged to open only if the delivery vehicle has been locked and thereby permit access to the container through the access opening (Clarke, Para.55; Hognaland Para.51).  

Regarding claim 13, Hognaland further teaches one or more sensor is arranged to detect a delivery vehicle in a locking position and one or more sensor is arranged to register the position of the retractable cover (Clarke, Para.68-69).  

Allowable Subject Matter
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 14 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a method of accessing a storage container through a container accessing station of a delivery system, wherein the delivery system comprises: a delivery rail system comprising at least a first set of parallel rails arranged in a horizontal plane and extending in a first direction, and at least a second set of parallel rails arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction, the first and second sets of rails together defining a delivery grid of delivery grid cells, a remotely operated delivery vehicle comprising a motorized vehicle body and a container carrier provided above the motorized vehicle body for carrying a storage container of the storage containers, and wherein the delivery vehicle is moveable on the delivery grid of the delivery rail system, and an access point comprising an access opening through which a human and/or robot may access contents of the storage container carried into the access point on the delivery vehicle; the access point comprises a retractable cover for closing and opening the access opening; a vehicle locking device is arranged to latch to the delivery vehicle, and to lock the delivery vehicle at the access point; and a sensor for registering the position of the delivery vehicle; the method comprises: operating the delivery vehicle carrying the storage container to the delivery grid cell at the access point; locking the delivery vehicle at the access point by the locking device when the sensor sends a signal that the delivery vehicle is in position; opening the retractable cover when the delivery vehicle is locked by the locking device; accessing the storage container through the access opening; closing the access opening by moving the retractable cover; unlocking the delivery vehicle when retractable cover is closed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 8/24/2022 with respect to the 102 and 103 rejections of the claims have been considered but are moot because the arguments do not apply based on the new grounds of rejection and new interpretation of the references being used in the current rejection, necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Malik further discloses elements of a method of accessing a storage container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652